Name: Commission Regulation (EEC) No 4001/86 of 23 December 1986 on the supply of maize flour and rice to the Comoros as food aid
 Type: Regulation
 Subject Matter: economic conditions;  plant product;  cooperation policy
 Date Published: nan

 No L 370/76 Official Journal of the European Communities 30 . 12. 86 COMMISSION REGULATION (EEC) No 4001/86 of 23 December 1986 on the supply of maize flour and rice to the Comoros as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1449/86 and in particular Article 25 thereof, Whereas, by its Decision of 26 August 1986 on the supply of food aid to the Comoros the Commission allo ­ cated to the latter country 2 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (*), as last amended by Regulation (EEC) No 3826/85 (J) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p. 29 . (4) OJ No L 281 , 1 . 11 . 1975, p . 1 .M OJ No L 133, 21 . 5 . 1986, p . 1 . (6) OJ No L 192, 26 . 7 . 1980 , p . 11 . P) OJ No L 371 , 31 . 12 . 1985, p . 1 . 30 . 12. 86 Official Journal of the European Communities No L 370/77 ANNEX I 1 . Programme : 1986 2. Recipient : Comoros 3. Place or country of destination : Comoros 4. Product to be mobilized : maize flour 5. Total quantity : 590 tonnes (1 000 tonnes of cereals) 6. Number of lots : one (in 2 parts : A  360 tonnes ; B  230 tonnes) 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (telex 411 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour (11.01 E I) for human consumption, of sound merchantable quality, free of odour and pests,  moisture content : 13 % ,  acidity : 0,6 % maximum. 10 . Packaging :  in new jute sacks of 370 grams, lined with woven polypropylene sacks of 1 10 grams. The top edge of the sacks will be sewn together  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'FARINE DE MAÃ S / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES / DESTINÃ  Ã LA VENTE' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : A  Moroni, B  Mutsamudu 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 13 January 1987 16. Shipment period : 1 to 31 March 1987 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 4. The successful tenderer shall send a copy of the shipping documents to the following address : Delegation de la Commission des CommunautÃ ©s europÃ ©ennes, Antenne des Comores, BP 559, Moroni  telex 212 DELCEC KO. No L 370/78 Official Journal of the European Communities 30 . 12. 86 ANNEX II 1 . Programme : 1986 2. Recipient : Comores 3. Place or country of destination : Comores 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5. Total quantity : 345 tonnes (1 000 tonnes of cereals) 6. Number of lots : one (in two parts : A  200 tonnes ; B  145 tonnes) 7. Intervention agency responsible for conducting the procedure : Servicio Nacional de Productos Agrarios (SENPA), c/Beneficencia, 8 , Madrid 28004  Telex 23427 SENPA E) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 grams  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES / DESTINÃ  Ã LA VENTE' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : A. Moroni : 200 tonnes, B. Mutsamudu : 145 tonnes . 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 January 1987 16 . Shipment period : 1 to 31 March 1987 1 7 . Security : 1 5 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. 4 . The successful tenderer shall send a copy of the shipping documents to the following address : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, Antenne des Comores, BP 559, Moroni  telex 212 DELCEC KO.